DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 2 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katagiri et all (US 2020/0333654 A1).

In regard to claim 1, Katagiri et al. discloses a dual-layer display assembly, comprising (see e.g. Figure 9): 
a first display screen 100; 
a second display screen 200 arranged in layers with the first display screen 100; 
a first print circuit board 120 connected to the first display screen 100 and configured for driving the first display screen 100; 
a second print circuit board 220 connected to the second display screen 200 and configured for driving the second display screen 200; and 
a fixing structure 620+625+730+820 connecting and fixing the first print circuit board 120 and the second print circuit board 220 (see e.g. Figure 9 and note the first printed circuit board 120 is at least fixed and connected to the second printed circuited board 220 via display panels 100 and 200); 
wherein the first print circuit board 120 and the second print circuit board 220 are arranged in parallel, and the fixing structure 620+625+730+820 is arranged between the first print circuit board and the second print circuit board to connect and fix the first print circuit board and the second print circuit board (see e.g. Figure 9 and note the first printed circuit board 120 is at least fixed and connected to the second printed circuited board 220 via display panels 100 and 200 while parts of fixing structure 620+625+730+820 fall between the circuit boards).
In regard to claim 14, Katagiri et al. discloses a display device comprising a dual-layer display assembly, the dual layer display assembly comprising (see e.g. Figure 9): 
a first display screen 100; 
a second display screen 200 arranged in layers with the first display screen 100; 
a first print circuit board 120 connected to the first display screen 100 and configured for driving the first display screen 100; 
a second print circuit board 220 connected to the second display screen 200 and configured for driving the second display screen 200; and 
a fixing structure 620+625+730+820 connecting and fixing the first print circuit board 120 and the second print circuit board 220 (see e.g. Figure 9 and note the first printed circuit board 120 is at least fixed and connected to the second printed circuited board 220 via display panels 100 and 200); 
wherein the first print circuit board 120 and the second print circuit board 220 are arranged in parallel, and the fixing structure 620+625+730+820 is arranged between the first print circuit board and the second print circuit board to connect and fix the first print circuit board and the second print circuit board (see e.g. Figure 9 and note the first printed circuit board 120 is at least fixed and connected to the second printed circuited board 220 via display panels 100 and 200 while parts of fixing structure 620+625+730+820 fall between the circuit boards).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. (US 2020/0333654 A1) in view of Chen (US 2019/0196263 A1).
In regard to claim 9, Katagiri et al. discloses the limitations as applied to claim 1 above, and 
wherein the first display screen 100 comprises a first polarizer 104, the second display screen 200 is disposed under the first display screen 100, and a second polarizer 204, and the dual-layer display assembly further comprises a dispensed adhesive bonding 105 the first array substrate 100 to the second color filter substrate 200 to form the dual-layer display assembly.
Katagiri et al. fails to disclose
a first color filter substrate, and a first array substrate,
a second color filter substrate, a second array substrate.
	However, Chen discloses (see e.g. Figure 1):
a first color filter substrate 121, and a first array substrate 122,
a second color filter substrate 221, a second array substrate 222.
Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Katagiri et al. with a first color filter substrate, and a first array substrate, a second color filter substrate, a second array substrate.
Doing so would provide a dual display with improved contrast due to a reduced rate of light leakage (see e.g. abstract of Chen).
In regard to claim 18, Katagiri et al. discloses the limitations as applied to claim 14 above, and 
wherein the first display screen 100 comprises a first polarizer 104, the second display screen 200 is disposed under the first display screen 100, and a second polarizer 204, and the dual-layer display assembly further comprises a dispensed adhesive bonding 105 the first array substrate 100 to the second color filter substrate 200 to form the dual-layer display assembly.
Katagiri et al. fails to disclose
a first color filter substrate, and a first array substrate,
a second color filter substrate, a second array substrate.
	However, Chen discloses (see e.g. Figure 1):
a first color filter substrate 121, and a first array substrate 122,
a second color filter substrate 221, a second array substrate 222.
Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Katagiri et al. with a first color filter substrate, and a first array substrate, a second color filter substrate, a second array substrate.
Doing so would provide a dual display with improved contrast due to a reduced rate of light leakage (see e.g. abstract of Chen).

Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 13, the closest prior art references, Katagiri et al. and Chen, fail to disclose, either singly or in combination, all of the limitations of claim 13, including the combination of limitations, “the double-sided fixing structure comprises a first limiting groove, a spacing plate and a second limiting groove; the first limiting groove comprises: a first limiting plate; and a second limiting plate arranged opposite to the first limiting plate; wherein the first limiting plate and the second limiting plate are respectively and vertically arranged on two side edges of the spacing plate; the top of the first limiting plate away from the spacing plate is provided with a limiting protrusion extending towards the second limiting plate; and the top of the second limiting plate away from the spacing plate is provided with a limiting protrusion extending towards the first limiting plate; the second limiting groove comprises: a third limiting plate; and a fourth limiting plate arranged opposite to the third limiting plate; wherein the third limiting plate and the fourth limiting plate are respectively and vertically arranged on two side edges of the spacing plate; the top of the third limiting plate away from the spacing plate is provided with a limiting protrusion extending towards the fourth limiting plate; and the top of the fourth limiting plate away from the spacing plate is provided with a limiting protrusion extending towards the third limiting plate; 4each of the limiting protrusions is integrally formed with the corresponding first limiting plate, the corresponding second limiting plate, the corresponding third limiting plate and the corresponding fourth limiting plate; the first limiting groove and the second limiting groove are through grooves, and the first print circuit board passes through the first limiting groove and is limited and fixed within the first limiting groove; the second print circuit board passes through the second limiting groove and is limited and fixed within the second limiting groove; the double-sided fixing structure is a flexible plastic structure.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claims 3-8 and 10-12, the closest prior art references, Katagiri et al. and Chen, fail to disclose, either singly or in combination, all of the limitations of claim 3, including the limitations, “wherein the fixing structure comprises a double-sided fixing structure, the double-sided fixing structure comprises: a first limiting groove configured for limiting and fixing the first print circuit board; a second limiting groove configured for limiting and fixing the second print circuit board; and a spacing plate arranged between the first limiting groove and the second limiting groove; wherein the double-sided fixing structure is integrally formed.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871